 

Exhibit 10.4

 
STOCKHOLDERS AGREEMENT
THIS STOCKHOLDERS AGREEMENT (this “Agreement”), is dated as of December 1, 2016,
by and among Majesco Entertainment Company, a Delaware corporation (the
“Parent”), Denver Lough (“Lough”), Edward Swanson (“Swanson”), and Polarityte,
Inc, a Nevada corporation (the “Company”), and the undersigned stockholders
("Stockholders") of Parent.
WHEREAS, on December 1, 2016 the Parent, Lough and Company entered into an
Agreement and Plan of Reorganization (as the same may be amended from time to
time, the ("Merger Agreement"), providing, among other things, for the sale,
assignment, transfer and conveyance to the Company of the right, title and
interest in and to the Purchased Intellectual Property (as defined in the Merger
Agreement) and the acquisition of the Company by Purchaser and issuance of
Parent securities to Lough (collectively with Swanson, the “Restricted
Stockholders”) pursuant to the terms and conditions of the Merger Agreement (the
“Acquisition”) in consideration for an aggregate of 7,050 shares of Series E
Preferred Stock, par value $0.001 per share, of the Parent, convertible into
Seven Million Fifty Thousand (7,050,000) shares (the “Shares”) of the Parent’s
common stock, par value $0.001 per share (the “Common Stock”);
 
WHEREAS, on December 1, 2016 the Parent and each of Lough and Swanson entered
into employment agreements (each, and “Employment Agreement”) pursuant to which
each of Lough and Swanson received a non-qualified incentive option award (each,
an “Option Award” exercisable into Common Stock, such Option Awards, Common
Stock, collectively with the Shares, the “Seller Stock”), as set forth on
Schedule I hereto, in consideration of the agreement of Parent and each of Lough
and Swanson for employment by the Parent;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and obligations set forth in this Agreement, Parent, Lough, Swanson
and Company hereby agree as follows:
 
1. Restrictions on Transfer of Stock.
 
1.1 Restrictions on Transfers to Third Parties of Seller Stock. No Seller Stock
or any interest therein now or hereafter owned may be Transferred, unless such
transfer conforms with the provisions of this Agreement, and each share of
Restricted Stock shall contain an appropriate Stock Certificate Legend.
 
1.2 Permitted Transferees.
 
(a) Affiliates, Trusts, etc. Seller Stock may be Transferred to an Affiliate of
the holder, or any spouse or member of the holder’s immediate family, or to a
custodian, trustee (including a trustee of a voting trust), executor or other
fiduciary for the account of the holder’s spouse or members of the holder’s
immediate family, or to a trust for the holder’s own self, or a charitable
remainder trust (each, a “Permitted Transferee”). In addition to the foregoing,
any Permitted Transferee may Transfer Seller Stock back to the transferring
holder or to another Permitted Transferee of such transferring holder. Prior to
the completion of any sale, transfer or assignment pursuant to this Section 1.2,
the Permitted Transferee shall have executed documents assuming the obligations
of the applicable holder under this Agreement with respect to the transferred
securities.
 
 
 
-1-

 
 
2. Right of Parent and Stockholders to Re-Purchase.
 
2.1 Right to Purchase. Subject to the termination provisions of Section 9 herein
and the Right to Purchase under Section 3 hereof, the Parent and the
Stockholders of Parent signatory hereto shall have the right to purchase from
each Restricted Stockholder and such Restricted Stockholder shall have the
obligation to sell, all, but not less than all, of such Restricted Stockholder’s
Seller Stock if such Restricted Stockholder’s employment with the Company is
terminated “with Cause” or by the Restricted Stockholder “without Good Reason”
(as such terms are defined in the respective Employment Agreements) at the Fair
Market Value of the Seller Stock to be purchased.
 
2.2 Notice. If the Parent desires to purchase Seller Stock from a Restricted
Stockholder pursuant to Section 2.1, it shall notify such Restricted Stockholder
(or such Restricted Stockholder’s estate, trust or corporation, as the case may
be) not more than thirty (30) days after the occurrence of the event giving rise
to the Company’s right to acquire such Restricted Stockholder’s shares of Seller
Stock. If Parent does not notify the Restricted Stockholders of its intention to
purchase Seller Stock, within such thirty (30) day period, Parent shall notify
the undersigned Stockholders who shall notify such Restricted Stockholder (or
such Restricted Stockholder’s estate, trust or corporation, as the case may be)
not more than fifteen (15) days after the notice from Parent of the election to
repurchase such Seller Stock, pro rata. Any Stockholder who does elect shall
also have the pro rata right to purchase Seller Stock with respect to the
Stockholder who does not elect, on a pro rata basis.
 
2.3 Payment. Payment for shares of Seller Stock purchased pursuant to
Section 2.1 or 2.2 shall be made on the date thirty (30) days (or the first
business day thereafter if the thirtieth (30th) day is not a business day)
following the date of the determination of Fair Market Value. Such payment will
be made by wire transfer of funds or certified or official bank check against
surrender of the certificates for such shares. Any payments based on Fair Market
Value required to be made by the Company under Section 2 shall accrue simple
interest at five percent (5%) per annum from the due date for payment to the
date Parent has paid in full for all of the Seller Stock being purchased. All
payments of interest accrued hereunder shall be paid only at the date of payment
by the Parent for the Seller Stock being purchased.
 
2.4 Rights. From and after the date of election to purchase Seller Stock by
Parent or Stockholders, the rights of the Restricted Stockholder as a
stockholder of Parent, to hold, vote or otherwise dispose of Seller Stock, shall
immediately terminate and be vested in the purchaser(s) thereof, and ownership
thereof shall be vested in the purchaser and recorded on the transfer records of
the Parent. Any Stockholder who may exercise the right to repurchase Seller
Stock as provided herein, may designate one or more third-parties as purchaser
of such Seller Stock.
 
3. Right of Parent to Re-Purchase Seller Stock Upon Breach – Employment
Agreement/Merger Agreement Breach..
 
3.1 Right to Purchase. Subject to the termination provisions of Section 9
herein, Parent shall have the right to purchase from each Restricted Stockholder
and such Restricted Stockholder shall have the obligation to sell, all, but not
less than all, of such Restricted Stockholder’s Seller Stock if: (A) such
Restricted Stockholder breaches Section 13 of such Restricted Stockholder’s
Employment Agreement or (B) such Restricted Stockholder breaches Article IX of
the Merger Agreement, at a per share price of $0.001 per share to be purchased
(the “Par Value”).
 
 
 
-2-

 
 
3.2 Notice. If the Company desires to purchase shares of Seller Stock from a
Restricted Stockholder pursuant to Section 4.1, it shall notify such Restricted
Stockholder (or such Restricted Stockholder’s estate, trust or corporation, as
the case may be) not more than thirty (30) days after the occurrence of the
event giving rise to the Parent’s right to acquire such Restricted Stockholder’s
Seller Stock.
 
3.3 Payment. Payment for shares of Seller Stock purchased by the Parent pursuant
to Section 3.1 based on Par Value shall be made within ten (10) days of
determination of such breach. Such payment will be made by wire transfer of
funds or certified or official bank check against surrender of the certificates
for such shares.
 

3.4 Rights. From and after the date of election to purchase Seller Stock by
Parent, the rights of the Restricted Stockholder as a stockholder of Parent, to
hold, vote or otherwise dispose of Seller Stock, shall immediately terminate and
be vested in the purchaser(s) thereof, and ownership thereof shall be vested in
the purchaser and recorded on the transfer records of the Parent.
 

4. Determination of Fair Market Value.
 
4.1 Appraisals. The Parent and the Restricted Stockholder shall seek to
determine Fair Market Value be agreement within fifteen (15) days of the date
any such determination is required and, in the absence of agreement, shall,
submit to an expert in valuation or appraiser the determination of Fair Market
Value. The Parent shall engage an independent valuation expert or appraiser of
recognized national standing reasonably acceptable to the Restricted Stockholder
who’s shares of Stock are subject to repurchase to appraise the Fair Market
Value of the shares of Seller Stock as of the last day of the fiscal period then
most recently ended or, at the request of the Parent, as of any more recent date
(the “Appraisal Date”), and to prepare and deliver a report to the Company
describing the results of such appraisal (the “Appraisal”). The cost of
Appraisal shall be shared equally between the Parent and the Restricted
Stockholder(s) subject to the determination.
 
4.2 Calculation. “Fair Market Value” of any share of Common Stock (or preferred
stock on an “as converted” basis) shall be the fair market value per share of
the entire Common Stock equity interest of the Company taken as a whole, after
giving effect to any increase or option price in respect of all then outstanding
warrants, options, convertible stock or other rights or securities to purchase
shares of Common Stock, together with the number of shares of Common Stock into
which any issued and outstanding warrants, options, or other rights or
securities to purchase or acquire shares of Common Stock would be convertible as
of the most recent Appraisal Date, without premiums for control or discounts for
minority interests or restrictions on transfer, and shall be as of the most
recent Appraisal Date and determined with reference to the most recent
Appraisal, and after giving effect to any agreement breach or termination of the
Restricted Stockholder’s employment.
 
4.3 Notice to Stockholders. After receipt of each Appraisal, the Parent shall
promptly deliver to each Restricted Stockholder a copy of the report as to value
included with such Appraisal.
 
 
 
-3-

 
 
5. Defined Terms. As used in this Agreement, the following terms shall have the
meanings ascribed to them below:
 
(a) Affiliate. The term “Affiliate” means, with respect to any Person, any
Person who, directly or indirectly, controls, is controlled by or is under
common control with that Person. For purposes of this definition, “control” when
used with respect to any Person means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, including any subsidiary,
parent, partner, limited partner, retired partner or shareholder of such Person,
with the exception of any of those subsidiaries, parents, partners, limited
partners, retired partners or shareholders of such Person which are direct
competitors of the Company.
 
(b) Board. The term “Board” shall mean the Board of Directors of the Parent from
time to time.
 
(c) Certificate of Incorporation. The term “Certificate of Incorporation” shall
mean the Restated Certificate of Incorporation of the Parent filed with the
Secretary of State of the State of Delaware, as amended, amended and restated,
modified or otherwise supplemented from time to time in accordance with the
terms of this Agreement
 
(d) Person. The term “Person” means an individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
(e) Transaction Documents. The term “Transaction Documents” means any agreement
pursuant to which any Restricted Stockholder acquired or acquires Seller Stock
or as to which such Seller Stock is subject.
 
(f) Transfer. The term “Transfer” means any direct or indirect sale, assignment,
mortgage, transfer, pledge, hypothecation or other disposition or transfer.
 
5. Stock Certificate Legends. A copy of this Agreement shall be filed with the
Secretary of the Parent and kept with the records of the Parent. Each
certificate representing shares of Seller Stock owned by the Restricted
Stockholders shall bear the following legends:
 
(i) The securities represented by this certificate have not been registered
under the Securities Act of 1933, as amended, or any state securities laws, and
may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act of 1933, as
amended, and under applicable state securities law, unless the issuer shall have
received an opinion of counsel reasonably satisfactory to the issuer that the
securities represented by this certificate may be legally sold or distributed
pursuant to exemption from registration under the Securities Act of 1933, as
amended, and without registration under then applicable state and federal laws.
 
(ii) The securities represented by this certificate are also subject to certain
restriction on transfer contained in a Stockholders Agreement dated as of
December 1, 2016, copies of which may be obtained from the issuer or from the
holder of this certificate, as well as the rights of certain persons under such
Stockholders Agreement to purchase such securities on the terms and conditions
set forth therein. No transfer of such securities will be made on the books of
the issuer unless accompanied by evidence of compliance with the terms of such
Stockholders Agreement.
 
 
 
-4-

 
 
6. No Other Arrangements or Agreements. Each of the Restricted Stockholders
hereby represents and warrants to the Parent, that he has not entered into or
agreed to be bound by any other arrangements or agreements of any kind with any
other Person (other than the Parent) with respect to his shares of Seller Stock,
or any interest therein, including, but not limited to, arrangements or
agreements with respect to the acquisition, disposition or voting of shares of
Seller Stock (whether or not such agreements and arrangements are with the
Parent, other Stockholders or other Persons), except for the Transaction
Documents. Each of the Restricted Stockholders agrees with the Parent that he
will not be a party to or enter into any such other arrangements or agreements
as described above with any other Person as long as any of the terms of this
Agreement remain in effect without the prior written consent of the Parent.
 
7. Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of the Parent and a majority of the
Stockholders signatory hereto. Upon amendment, modification or supplement of
this Agreement, the Parent shall notify all Restricted Stockholders promptly of
such amendment, modification or supplement.
 
8. Assignment.
 
8.1 Assignment Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided that, except in connection
with Transfers explicitly permitted hereunder, no Restricted Stockholder shall
assign any of its rights pursuant to this Agreement without the prior written
agreement of the Parent.
 
8.2 Agreements to be Bound. Notwithstanding anything to the contrary contained
in this Agreement, any Transfer by the Restricted Stockholders to any Permitted
Transferee or other third party (whether or not such third party is Affiliated
with such transferor), shall be permitted under the terms of this Agreement only
if such Permitted Transferee or third party, as the case may be, shall agree in
writing to be bound by the terms and conditions of this Agreement pursuant to an
instrument of assumption reasonably satisfactory in substance and form to the
Parent. Upon the execution of such instrument by such third party, such third
party shall be deemed to be a Restricted Stockholder for all purposes of this
Agreement, subject to the same obligations as the other Stockholders; provided
further, that the requirement to execute and deliver an assumption agreement
shall not apply in the case of any Transfer pursuant to which the transferee is
entitled to have the legend removed.
 
9. Termination.
 
9.1 Termination Generally. Any party to, or Person who is subject to, this
Agreement who ceases to own any shares of Restricted Stock or any interest
therein in accordance with the terms of this Agreement shall cease to be a party
to, or Person who is subject to, this Agreement and thereafter shall have no
rights or obligations hereunder; provided that any Transfer of shares of Stock
by any Restricted Stockholder in breach of this Agreement shall not relieve such
Restricted Stockholder of liability for any such breach.
 
 
 
-5-

 
 
9.2 Termination of Rights and Obligations. All rights and obligations of this
Agreement shall terminate (other than obligations which have arisen and are
outstanding prior to termination) with respect to any given Restricted
Stockholder on the date that such Restricted Stockholder has satisfied each of
his or its obligations to the Parent, pursuant to any Transaction Documents.
 
9.3 Termination upon Purchase. Upon purchase of any Seller Stock by Parent or
any other Stockholder signatory hereto (or their designee) such Seller Stock
shall not be subject to the terms and provisions of this Agreement.
 

10. Tag-Along Rights, Drag-Along Rights.
 
10.1 Tag-Along Rights. No Restricted Stockholder (for purposes of this Section
11.1, the “Offering Stockholder”) may sell any shares of Seller Stock to any
third party, unless the Parent and the Stockholders signatory hereto are first
offered the right to participate in any such sale for a purchase price per share
of Common Stock and on other terms and conditions not less favorable to the
Parent and those Stockholders signatory hereto, than those applicable to the
Offering Stockholder.
 
11. Recapitalization, Exchanges, etc. Affecting the Stock. The provisions of
this Agreement shall apply to any and all shares of capital stock of the Parent
or any successor or assignee of the Parent (whether by merger, consolidation,
sale of assets or otherwise) which may be issued in respect of, in exchange for,
or in substitution for the shares of Stock, by reason of any stock dividend,
split, reverse split, combination, recapitalization, reclassification, merger,
consolidation, or otherwise in such a manner as to reflect the intent and
meaning of the provisions hereof.
 
12. Third-Party Beneficiaries. This Agreement is not intended to confer upon any
Person, except for the parties hereto, any rights or remedies hereunder.
 
13. Transfer of Stock. If at any time the Parent purchases any shares of Stock
pursuant to this Agreement, the Parent may pay the purchase price determined
under this Agreement for the shares of Seller Stock it purchases by wire
transfer of funds or bank check in the amount of the purchase price, and upon
receipt of such purchase price, the Restricted Stockholder shall deliver the
certificates representing the number of shares of Seller Stock being purchased
in a form suitable for transfer, duly endorsed in blank, and free and clear of
any lien, claim or encumbrance. Notwithstanding anything in this Agreement to
the contrary, the Parent shall not be required to make any payment for shares of
Seller Stock purchased hereunder until delivery to it of the certificates
representing such shares. If the purchaser is purchasing less than all of the
shares of Seller Stock represented by a single certificate, the Parent shall
deliver to the Restricted Stockholder a certificate for any unpurchased shares
of Seller Stock.
 
14. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject hereto may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.
 
 
 
-6-

 
 
15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York irrespective of any conflict
of laws principles. The parties hereby agree that any action or proceeding with
respect to this Agreement (and any action or proceeding with respect to any
amendments or replacements hereof or transactions relating hereto) may be
brought only in a federal or state court located in New York, State of New York
and having jurisdiction with respect to such action or proceeding. Each of the
parties hereto irrevocably consents and submits to the jurisdiction of such
courts.
 
16. Invalidity of Provision. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
 
17. Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery or (d) sent by telecopier as follows:
 
(i) If to the Company:
 
Majesco Entertainment Company
4041I-T Hadley Road.
S. Plainfield, NJ 07080
Attn.: Chief Executive Officer
Facsimile:  
 
with a copy to:
 
Sichenzia Ross Ference Kesner, LLP
61 Broadway
Suite 3200
New York, New York 10006
Attn.: Harvey Kesner, Esq.
Facsimile:  (212) 930-9725
 
(ii) If to any Restricted Stockholder or Stockholder, to its address or
telecopier number as listed on the signature pages hereto or set forth in the
Transaction Documents; provided, that if for any reason such address is not
listed on the signature pages hereto, to such Restricted Stockholder or
Stockholder’s address or telecopier number as is shown on the books and records
of the Parent.
 
(iii) If to any other Person who becomes a Restricted Stockholder after the date
hereof, to its address or telecopier number set forth in the counterpart of this
Agreement executed and delivered by such Stockholder or to such other person or
address as any party shall specify by notice in writing to the Company.
 
 
 
-7-

 
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (w) if by personal delivery on the day of such
delivery, (x) if by certified or registered mail, on the third (3rd) business
day after the mailing thereof, (y) if by next-day or overnight mail or delivery,
on the day after deposit with such overnight mail or delivery courier, (z) if by
telecopier on the day on which such telecopy was sent, provided that a copy is
also sent by certified or registered mail.
 
18. Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience and shall not control or affect the meaning or
construction of any provision hereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same instrument.
 
19. Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements and understandings among the parties
with respect to such subject matter. There are no restrictions, promises,
representations, warranties, covenants or undertakings relating to the shares of
Seller Stock, other than those expressly set forth or referred to herein or in
the foregoing agreements, the Transaction Documents, and the Certificate of
Incorporation or By-Laws.
 
20. Injunctive Relief. The shares of Seller Stock cannot readily be purchased or
sold in the open market, and for that reason, among others, the Parent and
Stockholders signatory hereto will be irreparably damaged in the event this
Agreement is not specifically enforced. Each of the parties therefore agrees
that in the event of a breach of any provision of this Agreement the aggrieved
party may elect to institute and prosecute proceedings in any court of competent
jurisdiction to enforce specific performance or to enjoin the continuing breach
of this Agreement. Such remedies shall, however, be cumulative and not
exclusive, and shall be in addition to any other remedy which the Parent or any
Stockholder signatory hereto may have. Each Restricted Stockholder hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts in New York for the purposes of any suit, action or other proceeding
arising out of or based upon this Agreement or the subject matter hereof. Each
Restricted Stockholder hereby consents to service of process by mail made in
accordance with Section 17.
 
 
 
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]
 
 
-8-

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
 
 COMPANY:


 
Attest: 
 MAJESCO ENTERTAINMENT COMPANY
 
 
 
 
By:_________________________________

By:________________________________
 
Chief Executive Officer


 
 
 
-9-

 
 
            
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 
 
OTHER STOCKHOLDERS:


 
 
 
___________________________________
 
Address:
 
 
 
 ___________________________________
 
Address:
 
 
 

 
RESTRICTED STOCKHOLDERS:
 
  
 
 
___________________________________
 
Address:
 
  
 
___________________________________


 
  Address:  

 
  
 
___________________________________
 
Address:
 
 
 
___________________________________
Address:

 
 
 

 




 
 
-10-
